Opinión disidente del
Juez Asociado Sr. Negrón Fer-nández.
La trascendencia social de la cuestión que vuelve ante nos con relación a la interpretación y alcance de la sección 2 de la Ley núm. 229, aprobada el 12 de mayo de 1942, en su expresión “podrán ser reconocidos por acción voluntaria” al referirse a los hijos nacidos fuera de matrimonio antes de la vigencia de dicha ley, me mueven a consignar los fun • damentos de mi disenso en este caso.
La referida sección 2, al aprobarse la citada Ley 229, leía:
“Los hijos nacidos fuera de matrimonio con anterioridad a la fecha de vigencia de esta Ley y que no tenían la condición de hijos naturales según la legislación anterior, podrán ser reconocidos por acción voluntaria de sus padres, y en defecto de éstos, por la de las personas con derecho a su herencia, a todos los efectos legales. Estos hijos quedarán legitimados por el subsiguiente matrimonio de sus padres entre sí.” (Bastardillas nuestras.)
El 12 de mayo de 1945, se adicionó a la misma, por la Ley 243 de esa fecha, (Leyes de 1945, pág. 815), el siguiente párrafo:
*441“ ‘En caso ele que los hijos a que se refiere esta sección no fueren reconocidos por la acción voluntaria de sus padres, y en defecto de éstos, por la de las personas con derecho a su herencia, dichos hijos se considerarán hijos naturales al solo efecto de llevar el apellido de sus padres. La acción para este reconocimiento se tramitará de acuerdo con el procedimiento que fija el Código Civil de Puerto Rico para el reconocimiento de hijos naturales; Entendiéndose, sin embargo, que tal reconocimiento sólo tendrá el alcance que aquí se ex-presa.’ ”
En el caso de Correa v. Sucn. Pizá, 64 D.P.R. 987, este Tribunal resolvió, el 9 de mayo de 1945, que la acción volun-taria a que se refiere la sección 2 de la mencionada ley, leída a la luz del artículo 125 del Código Civil (ed. 1930), exige el reconocimiento en acta de nacimiento, testamento o cual-quier otro documento público. Así se expresó este Tribunal:
“Cuando la sección 2 es leída a la luz del artículo 125 del Có-digo, es obvio que las actuaciones y manifestaciones del padre admi-tiendo la paternidad contenidas en la demanda, no son la ‘acción voluntaria’ que contempla la sección 2. Acción voluntaria, según se indica en el artículo 125, significa el otorgamiento por el padre de un acta de nacimiento, escritura o cualquier otro documento pií-blieo. Las alegaciones de la demanda muy bien pudieron dar dere-cho a la demandante bajo el artículo 125 a obligar al padre a reco-nocerla involuntariamente como hija natural a tenor con una orden judicial a ese efecto, de no haber sido una hija adulterina. Pero la sección 2 de la Ley núm. 229, al disponer el posible reconocimiento de los hijos adulterinos que, como la demandante, nacieron antes de mayo de 1942, lo limita al reconocimiento voluntario solamente, den-tro del significado de dicha frase en el artículo 125 (Actas del Se-nado, supra; Muñoz Morales, supra). Esto exige una inscripción, un testamento o cualquier otro documento público otorgado por el padre. Y eso no ocurrió aquí.” (Bastardillas nuestras.)
Creo que la doctrina sentada en Correa v. Sucn. Pizá, supra, y seguida en los de Cruz v. Andrini, 66 D.P.R. 124 y Fernández v. Sucn. Fernández, 66 D.P.R. 881, debe ser revocada y una nueva interpretación y alcance dados a la expresión por acción voluntaria, en el sentido de que bajo los incisos 1 y 2 del párrafo 3ro. del artículo 125 del Código *442Civil, ed. 1930, (1) que establecen, respectivamente, que el padre está obligado a reconocer al hijo natural (1) cuando exista escrito suyo indubitado en que expresamente reconozca su paternidad y (2) cuando el hijo se halle en la posesión continua del estado de hijo natural del padre demandado, justificada por actos del mismo padre o de su familia, el reconocimiento declarado en pleito instado por el hijo a ese fin, lo es por acción voluntaria, dentro del alcance y propó-sito de la sección 2 ya mencionada.
Con la decisión en el caso de Correa v. Sucn. Pizá, este Tribunal dió una interpretación restrictiva a la Ley 229. Al resolver que la expresión acción voluntaria significa el otor-gamiento por el padre de un acta de nacimiento, escritura o cualquier otro documento público, según lo provisto en el párrafo 2 del artículo 125 del Código Civil, incluyó en la sec-ción 2 de la Ley 229 una limitación en ella no contenida. Al así hacerlo, perdió de vista el hecho innegable y cierto de que bajo los dos primeros incisos del párrafo tercero del mismo artículo 125, — escrito indubitado y posesión de estado— los actos del padre, para dar derecho al hijo natural a ins-tar la acción judicial para su reconocimiento, tienen que ser, y de hecho y en derecho son, tan voluntarios y espontáneos como los del reconocimiento que, bajo el párrafo segundo de dicho artículo, puede hacer el padre en el acta de nacimiento o en documento público.
La frase reconocimiento voluntario no está contenida en el artículo 125. Se le ha dado tal calificativo al reconoci-*443miento en acta de nacimiento o documento público, porque en el segundo párrafo del mismo se provee que “El hijo natural puede ser reconocido por el padre o la madre con-juntamente, o por uno solo de ellos, en el acta de nacimiento, o en otro documento público.” (Bastardillas nuestras.)
El calificativo de forzoso, fia sido dado al reconocimiento en los casos de escrito indubitado y posesión de estado, por-que en el torcer párrafo de dicho artículo se provee que “El padre está obligado a reconocer al hijo natural: (1) Cuando exista escrito suyo indubitado en que expresamente reconozca su paternidad; (2) Cuando el hijo se baile en la posesión continua del estado de hijo natural del padre de-mandado, justificada por actos del mismo padre o de su fami-lia; (3) Cuando la madre fue conocida viviendo en concu-binato con el padre durante el embarazo y al tiempo del nacimiento del hijo; (4) Cuando el hijo pueda presentar cual-quier prueba auténtica de su paternidad.” (Bastardillas nuestras.) Sin embargo, el término reconocimiento forzoso no es expresión cabal para calificar los actos jurídicos gene-radores del reconocimiento voluntario y espontáneo dado por el padre previamente al hijo a través de escrito indubitado y de posesión de estado', reconocimientos que si bien carecen del elemento de solemnidad que caracteriza el reconocimiento expreso en el acta de nacimiento o en documento público, constituyen actos tan voluntarios y espontáneos como éstos, que tan sólo requieren su ratificación por declaración judicial. El reconocimiento en acta de nacimiento o documento público, además de voluntario, es solemne; el reconocimiento en es-crito indubitado del padre en que expresamente reconozca la paternidad del hijo, y la posesión continua del estado de hijo natural, justificada por actos del padre o de su familia, son reconocimientos por acción voluntaria, aunque carezcan del requisito de solemnidad.
En los casos en que el reconocimiento es en el acta de nacimiento o por documento público, no se necesita ulterior determinación para que surta efectos inmediatos; el recono-*444cimiento por escrito indubitado del padre y por posesión continua del estado de hijo natural, requieren confirmación ante los tribunales, mas no por esa exigencia pierden el carácter de reconocimientos voluntarios. Comentaristas del Código, Civil Español como Manresa y Scaevola, estudiando el ar-tículo 135 del Código Civil Español, equivalente en parte al 125 nuestro, están contestes en que los casos de reconocimiento por escrito indubitado del padre y por posesión continua del estado de hijo natural no conllevan la investigación de la paternidad por cuanto no se impone por ellos al padre más que la ratificación de su reconocimiento anterior.
Manresa en sus Comentarios al Código Civil Español, Yol. I, págs. 600-1, se expresa así:
“Los redactores del Código, según hemos dicho, han debido some-terse a la Ley de Bases, y por lo tanto, han rechazado la libre inves-tigación de la paternidad. Los casos de reconocimiento forzoso que en los números 1o. y 2o. de este artículo se expresan, no la compren-den, porque en suma no se impone en ellos al padre más que la ratificación de su reconocimiento anterior, expresado en un docu-mento privado o en los actos que constituyen la posesión de estado de hijo natural: viniendo en último término a ser mera ampliación del artículo 131, en que se establecen las formas de reconocimiento. A las allí admitidas hay que añadir ahora el documento privado y los actos de la vida familiar que implican aquel mismo hecho. Por lo tanto, el artículo no se aparta de la Leg de Bases, ni de la tradi-ción de nuestro derecho en la cual el reconocimiento del padre debía ser espontáneo, libre y legalmente hecho y probado. Todos estos requisitos se encuentran en el hecho real del reconocimiento anterior, que los hijos no tienen más que presentar para que su autenticidad se confirme ante los tribunales.” (Bastardillas nuestras, excepto la palabra “hecho”.)
Y Scaevola, Código Civil, Vol. III, págs. 181-2, se ex-presa en los siguientes términos:
“El Código español, inspirándose en los antecedentes nacionales, no prohíbe expresamente la investigación de la paternidad, pero tam-poco la autoriza, puesto que lo que hace es permitir la declaración judicial de la misma, cuando consta ya extrajudiaialmente, como se desprende de los casos primeros y segundo del artículo.
*445“Es el primero, el de que exista escrito indubitado del padre en que expresamente reconozca su paternidad, y a la verdad que no se concibe tal precepto sino teniendo en cuenta la prevención y el recelo con que ban mirado los legisladores de todos los países cuanto se refería a los hijos naturales. Cuando el padre ha reco-nocido al hijo, no de una manera tácita, sino expresa, y no por virtud de un escrito cualquiera, sino de uno indubitado, es decir, de los que no dan lugar a duda ninguna, ¿por qué obligar al hijo a seguir un pleito para obtener lo que ya es cierto e indudable? Eesulta el precepto del artículo más gravoso y desfavorable para el hijo en el caso en que existiendo el padre o quien le represente, de conformidad con lo dispuesto en el núm. 1o. del artículo 137, tenga que dirigir su acción contra los herederos del presunto padre. ¿Por qué el hijo se ha de ver precisado a entablar un litigio contra ellos a fin de conseguir lo que con anterioridad estaba ya demos-trado>? ¿Por qué este doble reconocimiento, es decir, el forzoso, des-pués del voluntario?
“Análogas objeciones merece el caso segundo. ¿Por qué el hijo ha de probar la paternidad cuando ésta consta por actos directos del padre o de su familia? ¿Por qué una nueva justificación de su filia-ción natural si el hijo — y de este supuesto parte el Código — se halla disfrutando de la posesión continua de tal estado civil? ¿Qué reco-nocimiento más expreso se quiere que la conducta del principal y directamente interesado? Permitir la investigación de la paterni-dad, como hace el Código en los dos primeros casos de este artículo, cuando ésta se halla demostrada, equivale a negar indirectamente tal derecho, puesto que en ambos el reconocimiento queda al capri-cho y a la voluntad del padre. Quien deja un escrito afirmando la paternidad de un hijo natural o tiene a éste en su casa alimentándole y educándole, indica que no es un malvado, y puede asegurarse que tarde o temprano reconocería al hij'o de alguno de los modos determinados en el artículo 131. No es, por tanto, respecto de estos padres contra los que hay que permitir la investigación, sino contra aquellos otros que ostentando tal carácter por su conducta viciosa o acaso criminal, hayan omitido conscientemente el incurrir en alguno de los dos números del artículo.” (Bastardillas nuestras.)
El término reconocimiento forzoso usado para denotar el carácter del reconocimiento en los casos en que existe escrito indubitado del padre o posesión de estado es, en mi concepto, sólo una rúbrica que no expresa a cabalidad la verdadera na-turaleza y carácter del reconocimiento previo que tales actos, *446voluntaria y espontáneamente realizados, conllevan. La rú-brica, sin embargo, no puede afectar — más bien exige como condición para que quede solemnizado y confirmado por el tribunal — el carácter voluntario de los actos de que dimana el reconocimiento. Por eso, la interrogación de Scaevola de “¿por qué este doble reconocimiento, es decir, el forzoso des-pués del voluntario?”
'■■El Tribunal Supremo de España en Sentencia de 26 de junio de 1903, 95 Jurisprudencia Civil 1021, establece, al igual que en sus Comentarios lo hacen Manresa y Scaevola, que la posesión de estado a que se refiere el número 2 del artículo 135 del Código Civil Español consiste “ en el concepto público en que es tenido un hijo con relación a su padre natural, cuando este concepto se forma por actos directos del mismo padre o de su familia, demostrativos de un verdadero reco-nocimiento perfectamente voluntario, libre y espontáneo, puesto que el referido cuerpo legal no autoriza la pesquisa de la paternidad, salvo lo dispuesto en el Código Penal, ni impone consiguientemente tal reconocimiento contra la volun-tad del padre sin que aparte de esto sea preciso se baga tan ostentosamente como si fuera un hijo legítimo, habida cuenta de las ideas y consideraciones que puedan existir en las rela-ciones sociales; quedando, por lo tanto, la misión de los Tribunales, dentro de esta doctrina, reducida a apreciar en cada caso la índole, trascendencia y alcance de los actos de reco-nocimiento atribuidos al padre natural o a su familia.” (Bas-tardillas nuestras.)
Igual pronunciamiento había hecho en Sentencias de 21 de mayo de 1896, 79 Jurisprudencia Civil 1045; de 7 de no-viembre de 1896, 80 Jurisprudencia Civil 503; de 31 de diciembre de 1902, en que declaró que “el Código Civil no establece los derechos de los hijos naturales, con relación al padre, sobre la base de la investigación y prueba de la pater-nidad, sino sólo sobre la de reconocimiento de aquéllos, ya cuando se hace éste en la forma determinada en el número 1 del artículo 135, ya porque así se derive de la posesión *447continua de tal estado”, y que “para, estimar la eficacia del reconocimiento, exige la ley actos directos emanados de la voluntad de aquél a quien se atribuye la paternidad.” (Bas-tardillas nuestras.) 94 Jurisprudencia Civil 810; y de 26 de marzo de 1904, 97 Jurisprudencia Civil 695.
Este concepto fué ratificado por Sentencias de 26 de marzo de 1904, 97 Jurisprudencia Civil 695; 5 de julio de 1906, 105 Jurisprudencia Civil 58; 16 de octubre de 1906, 105 Juris-prudencia Civil 382; y de 12 de octubre de 1907, 108 Juris-prudencia Civil 558, en que resolvió dicto Tribunal que:
“. . . los derechos de los hijos naturales con relación al padre deben establecerse, no sobre la presunción o la prueba de la paternidad cuya investigación no autoriza la ley, sino sobre la base del reco-nocimiento ya expreso, ya derivado de la posesión continua a que se refiere e-1 caso 2o. del artículo 135 del Código Civil:
“. . . esta posesión de estado, consistente en el concepto público en que es tenido un hijo con respecto a su padre natural, ha de reve-larse necesariamente, según doctrina del Tribunal Supremo, por actos directos que demuestren con evidencia la voluntad Ubre y espontá-nea del padre, o de su familia en su caso, de tener como hijo natural al que pretenda su reconocimiento y acrediten cumplidamente la con-tinuidad de la posesión, o sea que el hijo mantiene con aquél, y como tal hijo, relaciones constantes y no interrumpidas, no siendo legal confundir actos que puedan revelar más o menos la presunción o convencimiento en que una persona esté de su paternidad con rela-ción a hijos naturales, con los que demuestren su propósito de poner a estos hijos en la posesión de tal estado:
“. . . los actos atribuidos al padre deben calificarse según las cir-cunstancias de cada caso, para definir sobre la base de los mismos la posesión continua del estado de hijo natural.” (Bastardillas nues-tras.)
Véase igualmente la sentencia de 26 de mayo de 1920, 150 Jurisprudencia Civil 404.
El caso de Correa v. Sucn. Pizá, supra, excluye del tér-mino “acción voluntaria” usado en la sección 2 de la citada Ley 229, el reconocimiento por acción judicial, aunque ésta necesariamente dependa y esté fundada en actos previos de *448reconocimiento voluntario del padre. Hemos visto cómo los comentaristas, al refeiúrse al llamado reconocimiento forzoso ven, en la entraña misma de los actos generadores del dere-cho al reconocimiento por parte del hijo natural, el recono-cimiento voluntario, al que sólo falta el requisito de solem-nidad. Y cómo el Tribunal Supremo de España, al definir el alcance de las acciones fundadas en escrito indubitado y posesión de estado, igualmente predica el ejercicio de tales acciones en los actos voluntarios y espontáneos de reconoci-miento previo por parte del padre. La jurisprudencia de este Tribunal sentada con anterioridad a la aprobación a la Ley 229 ya citada,(2) en el sentido de que los actos de reconoci-miento por escrito indubitado y posesión de estado, que care-cen del requisito de solemnidad y autenticidad, no tienen su desiderátum hasta que no media sentencia firme en pleito instado a ese fin; de que no basta la posesión continua del estado de hijo natural para entrar desde luego en el goce y disfrute de los derechos consiguientes al reconocimiento auténtico y fehaciente de la filiación natural; de que sin algún acto que en forma auténtica revele la voluntad del padre de dar a su hijo tal estado, el hijo tiene solamente un derecho de acción para obligar al padre a que le confiera tal estado, no milita en contra de la teoría que sustento en cuanto al alcance de la expresión “acción voluntaria” usada en la referida ley.
Hago esta afirmación porque ninguna de las decisiones an-teriores a la aprobación de la Ley 229, a pesar de aplicar la rúbrica de reconocimiento forzoso a los casos basados en la existencia de escrito indubitado y posesión de estado, niega que en tales casos los reconocimientos estén predicados en *449actos previos, voluntarios y espontáneos, circunstancias indispensables para el ejercicio de la acción, según sostienen los Comentaristas del Código Civil Español y el Tribunal Supremo de España. Si ello es así, ¿cómo restringir la ex-presión “por acción voluntaria” contenida en la sección 2 de la Ley 229 al reconocimiento en acta de nacimiento o docu-mento público, cuando la acción del padre, o su familia, es y tiene que ser tan voluntaria y espontánea en los casos de escrito indubitado y posesión de estado como en los antes mencionados ?
La falta de solemnidad de que adolece el reconocimiento por escrito indubitado y posesión de estado no afecta, y en nada perjudica, el carácter voluntario y espontáneo de los actos previos de reconocimiento, que luego, en juicio decla-rativo, ratifica el tribunal. Con tal ratificación se suple úni-camente la falta de solemnidad de dichos actos; mas no el carácter voluntario y espontáneo de los mismos, que es con-dición indispensable para dicha ratificación. En ausencia de indicación alguna en la sección 2 de la Ley 229 de res-tringir el alcance del término “acción voluntaria” usado en la misma para indicar los casos en que los hijos nacidos con anterioridad a la fecha de su vigencia, y que no tenían la condición de hijos naturales según la legislación anterior, pue-den ser reconocidos por sus padres — o por las personas con derecho a la herencia — dicha ley debe interpretarse en forma liberal, no restrictiva; no a la luz de la rúbrica dada a las formas de reconocimiento contenidas en el artículo 125 del Código Civil, si que más bien a la luz de la condición volun-taria de los actos previos, determinantes del reconocimiento y generadores del derecho a que éste se declare, según los comentaristas y la jurisprudencia del Tribunal Supremo de España, que, por tan citados en el estudio de nuestro Código Civil, han venido a formar parte, por adopción, de nuestro sistema jurisprudencial; y si en nuestras decisiones ante-*450riores no se penetró en el fondo de la condición “voluntaria” de los actos.previos de reconocimiento que contemplan los in-cisos 1 y 2 del tercer párrafo del artículo 125, se impone, al interpretar una ley de tanta trascendencia social como la 229, que vayamos a la raíz del artículo 125 del Código Civil para medir, en toda la extensión de la justicia social que per-sigue, la acción legislativa aprobando la Ley 229. “La juris-prudencia no puede permanecer extraña a las funciones del derecho público y a las inspiraciones del medio social” —Sen-tencia del Tribunal Supremo de España de 21 de noviembre de 1934, 216 Jurisprudencia Civil 91 — en la cual, enfocando el momento histórico de España a raíz de su constitución en república el 9 de diciembre de 1931 en relación con la fun-ción judicial en la interpretación de la legislación relativa a la filiación, dijo dicho tribunal:
“Considerando que, aun sin acoger todas las conclusiones pro-pugnadas por los partidarios del llamado método histórico — evolu-tivo de interpretación de las normas jurídicas, puede admitirse hoy, como doctrina ponderada y de muy general aceptación, la de que no bastan para realizar cumplidamente la función interpretativa, los elementos gramaticales y lógicos, pues si la ley ha de estar en con-tacto con las exigencias de la vida real, que constituyeii su razón de ser, es preciso que los resultados que se obtengan merced a esos dos elementos clásicos, sean reforzados y controlados por la aplica-ción del que suelo llamarse elemento sociológico, integrado por aque-lla serie de factores- — ideológicos, morales y económicos — que revelan y plasman las necesidades y el espíritu de la comunidad en cada momento histórico; y si bien es cierto que estos factores, aparte de que no pueden nunca autorizar al intérprete para modificar o inaplicar la norma y sí sólo para suavizarla hasta donde permita el contenido del texto que entra en juego, requieren en su utiliza-ción mucho tino y prudencia, porque envuelve grave riesgo de arbi-trariedad al entregar al criterio subjetivo del juez apreciaciones tan delicadas como la de la conciencia moral de un pueblo, se ha de reconocer que su aplicación se hace más segura y decisiva cuando se trata, no de estados de conciencia todavía nebulosos o en vías de formación, sino de tendencias o ideas que han penetrado ya en el sistema de la legislación positiva, o han obtenido su reconocimiento, de manera inequívoca, en la ley suprema del Estado."
*451La acción judicial que tanto bajo el primer inciso del párrafo 3 del artículo 125 de nuestro Código Civil referente al escrito indubitado del padre que expresamente reconozca la paternidad, así como bajo el segundo inciso de dicho ter-cer párrafo, referente a la posesión de estado, no va diri-gida a investigar la paternidad y sí meramente a obtener una declaración judicial sobre el reconocimiento previo, es-pontáneo y voluntario, que por no tener la solemnidad del reconocimiento en acta de nacimiento o documento público, hace necesaria tal declaración. En tal sentido, dichos inci-sos 1 y 2 del artículo 125 se distinguen de los 3 y 4 que le siguen, que respectivamente imponen al padre la obligación de reconocer al hijo “cuando la madre fué conocida viviendo en concubinato con el padre durante el embarazo y al tiempo del nacimiento del hijo” y “cuando el hijo pueda presentar cualquier prueba auténtica de su paternidad”, en que éstos no requieren los actos previos voluntarios y espontáneos del padre, que son característicos del escrito indubitado y la posesión de estado bajo los incisos 1 y 2. En consecuencia, al reconocimiento impuesto al padre bajo los incisos 3 y 4 referidos sí puede aplicársele la rúbrica de reconocimiento forzoso, pues éste viene luego de una investigación judicial de la paternidad, cosa que no ocurre bajo los incisos 1 y 2.
La enmienda mediante adición introducida a la sección 2 de la Ley núm. 229 que nos ocupa, por la núm. 243 de 12 de mayo de 1945, en el sentido de que los hijos a que se refiere dicha sección, que no fueren reconocidos por la acción voluntaria de sus padres, y en defecto de éstos, por la de las personas con derecho a su herencia, se considerarán hijos naturales al solo efecto de llevar el apellido de sus padres, y que la acción para tal reconocimiento ae tramitará de acuerdo con el procedimiento que fija el Código Civil para el reconocimiento de hijos naturales, tiene, a mi juicio, apli-cación en aquellos casos comprendidos en los incisos 3 y 4 *452del artículo 125, que sou los verdaderos casos de reconoci-miento forzoso, y no a los de los incisos 1 y 2 ya mencio-nados. El hecho de que dicha enmienda, por adición, fuera aprobada el 12 de mayo de 1945, o sea, 3 días después de la decisión del caso de Correa v. Sucn. Pizá, no indica que la Legislatura aprobara dicha enmienda a la luz de la referida decisión, como parece sugerirse en el caso de Cruz v. Andrini, supra.
La fecha de aprobación de la citada enmienda según apa-rece en las leyes impresas del año 1945, páginas 815 y 816, no se refiere a la aprobación por la Legislatura y sí a la aprobación por el poder ejecutivo, que es cuando los proyectos se convierten en ley. La referida enmienda fué aprobada en la Legislatura ordinaria de 1945, que terminó sus sesiones el 15 de abril, y no con posterioridad al 9 de mayo. -La inten-ción legislativa, al aprobar el proyecto, no puede deducirse, por lo tanto, de las implicaciones del caso de Correa, ni el alcance de dicha enmienda tampoco aplicarse a los casos de reconocimiento basados en escrito indubitado y posesión de estado.
Por los fundamentos expuestos, habiendo sido desestima-das por la corte inferior las tres causas de acción predicadas en el reconocimiento de la demandante por acción voluntaria del causante a través de actos suyos hasta su fallecimiento el 1ro. de mayo de 1946, así como jJor actos de sus herede-ros — porque según estipulación entre las partes el alegado reconocimiento no constaba en acta de nacimiento, ni en testamento, ni en ningún otro documento público — soy de opinión que la sentencia apelada debería ser revocada y de-vuelto el caso a la corte inferior para que se vea en su fondo el juicio declarativo que inició la demandante con el fin de dar solemnidad al reconocimiento previo que alega haber reci-bido por acción voluntaria del causante y sus herederos.

 El párrafo tercero del artículo 125 del Código Civil, (ed. 1930) equi-valente en parte al 135 del Código Civil Español, dispone: “El padre está obligado a reconocer al hijo natural:
“1. Cuando exista escrito suyo indubitado en que expresamente reconozca su paternidad.
“2. Cuando el hijo se halle en la posesión continua del estado de hijo natural del padre demandado, justificada por actos del mismo padre o de su familia.
“3. Cuando la madre fué conocida viviendo en concubinato con el padre durante el embarazo y al tiempo del nacimiento del hijo.
“4, Cuando el hijo pueda presentar cualquier prueba auténtica de su pa-ternidad. ’ ’


 Amsterdam et al. v. Puente et al., 16 D.P.R. 554 (citando a Gual et al. v. Bonafoux et al., 15 D.P.R. 559); Puente et al. v. Puente et al., 16 D.P.R. 582; Matienzo y. Morales et al., 16 D.P.R. 588; Rijos v. Folgueras et al., 16 D.P.R. 624; Calaf et al. v. Calaf, 17 D.P.R. 198; Rivera v. Cámara, 17 D.P.R. 528; Peñagarícano v. Peñagarícano et al., 19 D.P.R. 494; Figueroa v. Díaz et al., 19 D.P.R. 717 y 20 D.P.R. 284; González et al. v. López et al., 19 D.P.R. 1113 y López v. López et al., 23 D.P.R. 824.